ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 04/25/2022, in pages 6-7, with respect to Claims 11, 18 and 20 have been fully considered and are persuasive.  
Amendment to claims 11 overcomes double patenting rejection.
Amendment to Claims 11, 18 and 20 overcomes 103 rejections. 

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 11, none of the prior art of record either taken alone or in combination discloses the claimed “the control and evaluation unit is configured to carry out, in the operating mode, for an individual estimation of an angle of the radar target, an evaluation of the signals of the evaluation channels for a respective distance for a respective one of the evaluation channels, different distances or respective evaluation channels being selected as a function of an angle hypothesis or angle range hypothesis at least for one angle hypothesis or angle range hypotheses; for at least two of the evaluation channels, a maximum difference in distance to the radar target generated by the configuration of transmitting and receiving antennas corresponds to a percentage of a distance resolution”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 12-17 depends ultimately from allowable, independent claim 11, so each of dependent claims 12-17 is allowable for, at least, the reasons for which independent claim 11 is allowable. 
As for independent claim 18, none of the prior art of record either taken alone or in combination discloses the claimed “the control and evaluation unit is configured to carry out, in the operating mode, for an individual estimation of an angle of the radar target, an evaluation of the signals of the evaluation channels for a respective distance for a respective one of the evaluation channels, different distances or respective evaluation channels being selected as a function of an angle hypothesis or angle range hypothesis at least for one angle hypothesis or angle range hypotheses”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Dependen claims 19 depends ultimately from allowable, independent claim 18, the dependent claim 19 is allowable for, at least, the reasons for which independent claim 18 is allowable. 
As for independent claim 20, none of the prior art of record either taken alone or in combination discloses the claimed “evaluating, for an individual estimation of an angle of the radar target, the signals of the evaluation channels for a respective distance for a respective evaluation channel, wherein different distances for the respective evaluation channels are , nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
The closest prior art is found to be:
Walton et al. (US 2006/022866 A1) discloses an array radar design developed for detecting and locating a stationary or moving object in view of the radar…mounted on a vehicle bumper…the angle-of-arrival of a target obtained…the near-field focusing algorithm was able to determine the down range distance of the target along the AOA direction (paragraph 265); antenna array with n receiving elements (Figure 31); two arrays of transmitting and receiving antennas (paragraph 8: Figure 1); the receiving antennas may be arranged in at least one linear array to provide spatially distributed data to facilitate the determination of the angle, range, and type estimates of the obstacles (paragraph 71); each receiving array may be linearly disposed…the length of each receiving array and its element spacing may be selected to obtain the desired resolution and sensitivity of the resulting image…for example, the radar system may be comprised of about 30 to 100 or more receiving antennas that are linearly disposed…this signal is the phasor sum of the set of signals arriving at each antenna after reflecting from the various radar sca393tterers in the field of view of the array (paragraph 76); the received array information is then processed to obtain the angle-of-arrival intensity profile (paragraph 86); the processing system 52 may be comprised of a processor and a controller…the controller may control the scanning of the switches 44 that are in communication with the receiving antennas (paragraph 75); central transmitting element (Figure 31); the system includes at least one transmitting antenna…linear array 10 includes a transmitting antenna 1…the receiving antennas may be arranged in at least one linear array to provide spatially distributed data to facilitate the determination of the angle, range, and type estimates of the obstacles; paragraph 76: each receiving array may be linearly disposed...in an array of bistatically received signals over the region of the radar, wherein each signal is the linear phasor sum of the various scattered signals (paragraph 71); at each receiving antenna, the amplitude and phase of the total received signal may be measured in an exemplary embodiment of the present invention …this signal is the phasor sum of the set of signals arriving at each antenna after reflecting from the various radar scatterers in the field of view of the array (paragraph 76); this system may accomplish this by using an Angle of Arrival (AOA) algorithm to detect targets…the AOA processing will look for targets based on phase information and use triangulation to determine the target's position…the rough ground will have a broad profile, effectively raising the noise floor of the AOA algorithm, while an actual target will appear as a sharp peak with a larger amplitude (paragraph 93); the scattered response from a point-like object can be expressed as 
    PNG
    media_image1.png
    40
    360
    media_image1.png
    Greyscale
 where the index "n" indicates the element number in the array and 
    PNG
    media_image2.png
    23
    95
    media_image2.png
    Greyscale
 are distances from the scattering object, P, to the transmitting and 
    PNG
    media_image3.png
    21
    24
    media_image3.png
    Greyscale
 receiving elements, respectively…the wavelength number is indicated by 
    PNG
    media_image4.png
    35
    53
    media_image4.png
    Greyscale
 where 
    PNG
    media_image5.png
    18
    18
    media_image5.png
    Greyscale
 is the wavelength…the complex amplitude A is related to some electromagnetic constant and the scattering property of the object to be detected…as one can see, there is phase variation among the different array elements due to different 
    PNG
    media_image6.png
    25
    31
    media_image6.png
    Greyscale
…assuming the object is located at Q, the NFF algorithm is simply the summation of the phase corrected responses based on the postulated object position, Q…that is 
    PNG
    media_image7.png
    52
    358
    media_image7.png
    Greyscale
(paragraph 214); under the parallel-ray assumption, the scattered response from an object observed at the 
    PNG
    media_image8.png
    16
    21
    media_image8.png
    Greyscale
 array element can be expressed as 
    PNG
    media_image9.png
    22
    361
    media_image9.png
    Greyscale
 where d is the element spacing, n=[0 1 2 . . . N-1] of a N-element array, and 
    PNG
    media_image10.png
    14
    17
    media_image10.png
    Greyscale
 is the angle away from the normal direction…as the index n increases, a phase advance of kd sin 
    PNG
    media_image10.png
    14
    17
    media_image10.png
    Greyscale
 is introduced…notice the designation of the "positive angle region" and "negative angle region" in Figure 32…similar to the NFF algorithm, the AOA algorithm also attempts to correct the different phase based on a postulated object angle, 
    PNG
    media_image10.png
    14
    17
    media_image10.png
    Greyscale
', and collect the contributions from all of the corrected responses…that is 
    PNG
    media_image11.png
    43
    357
    media_image11.png
    Greyscale
 where x=nd is the position of the 
    PNG
    media_image12.png
    15
    22
    media_image12.png
    Greyscale
 element (relative to the leftmost element)…from (3.15) and (3.16), it is apparent that as 
    PNG
    media_image13.png
    21
    16
    media_image13.png
    Greyscale
 (the searching angle) approaches 
    PNG
    media_image10.png
    14
    17
    media_image10.png
    Greyscale
, 
    PNG
    media_image14.png
    23
    34
    media_image14.png
    Greyscale
 will produce a large value…conversely, if 
    PNG
    media_image13.png
    21
    16
    media_image13.png
    Greyscale
 is incorrect, the corrected responses of the receiving elements would be in and out of phase, resulting in a much smaller magnitude of the sum…notice that (3.16) is in the form of a well-known Fourier series if we introduce a new variable 
    PNG
    media_image15.png
    40
    106
    media_image15.png
    Greyscale
Then (3.16) becomes 
    PNG
    media_image16.png
    48
    358
    media_image16.png
    Greyscale
; paragraph 218: AOA can also be easily calculated using the FFT algorithm…that is, 
    PNG
    media_image17.png
    19
    360
    media_image17.png
    Greyscale
 Note that "NF" is the number of points in the final angle domain that gives the desired angle increment size in the 
    PNG
    media_image18.png
    14
    16
    media_image18.png
    Greyscale
 domain…after obtaining 
    PNG
    media_image19.png
    22
    32
    media_image19.png
    Greyscale
, one can change back to the desired 
    PNG
    media_image10.png
    14
    17
    media_image10.png
    Greyscale
. domain using the following variable transformation. 
    PNG
    media_image20.png
    23
    360
    media_image20.png
    Greyscale
…study shows that power of (3.18) may make it easier to do the thresholding target detection… the relationships are between the coordinates of input space domain and the output angle domain…these relationships are 
    PNG
    media_image21.png
    36
    356
    media_image21.png
    Greyscale
Angle Increment (in Q domain): 
    PNG
    media_image22.png
    35
    357
    media_image22.png
    Greyscale
 detection Criteria (paragraph 217).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648